Kiley, J. (concurring):
There are two very able briefs in this case; the brief of claimant’s counsel I regard as the best I have seen on that side of the question in any of these cases. I have been unable to find that one of the questions here presented has been passed upon heretofore in the courts. It is established that a party may waive his constitutional rights; also that-parties cannot confer jurisdiction, not otherwise had, upon a court by stipulation. It is also established that the question of the lack of jurisdiction can be raised at any time during the course of the proceeding or action; but it has not been determined whether or not a party can, by stipulation, foreclose his right to raise that question? If he can, this appellant has, by stipulation, foreclosed its right to raise that question upon this appeal. In the view of the case taken by Mr. Justice Van Kirk in his admirable opinion the question does not have to be decided on the determination of this appeal. He finds that the claimant was not engaged in maritime work. That question is decidedly close. This man was employed, not in the actual physical labor of stevedoring, or to openly superintend or oversee the work of stevedoring, but such work as he was employed to do arose out of and was incidental to maritime work. If the men doing the work of stevedoring placed a small package or article toward the bottom of the pile or tier of the goods or commodity being packed in the hold of the ship, it was claimants duty and his work to report that to his superior, who could have the error corrected; so that while claimant did not do the actual physical work of changing the location of the article, he was the one who caused it to be done. In Sullivan v. Hudson Navigation Co. (182 App. Div. 152) -Mr. Justice Woodward *297wrote: “ It is not the particular kind of work which the person is qualified to perform, or the fact that he is performing a particular kind of work, which determines the exclusive jurisdiction of a court of admiralty; it-is the character of the contract—whether it has reference to maritime service or maritime transactions.” Claimant’s contract had reference to both maritime service and maritime transactions. If we should find that it had, then it would be necessary to pass upon the other question above suggested, viz., the force of the stipulation.
I concur in result.
Award affirmed.